—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered January 4, 1993, convicting defendant, after a jury trial, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Contes, 60 NY2d 620, 621), defendant’s guilt was proven beyond a reasonable doubt, and the verdict was not against the weight of the evidence. The People were not required to prove that defendant intended to commit any particular crime when he entered the building, his criminal intent being reasonably inferable from the circumstances (see, People v Gaines, 74 NY2d 358, 362, n 1), in particular, that he was found in the basement of the hospital carrying a fire extinguisher that was kept on a cart there while standing near a supply room with glass paneled doors. As the People argue, from these facts the jury could infer that defendant was going to use the fire extinguisher to break the glass so he could enter the supply room and take whatever he could find there, or that he intended to steal the fire extinguisher itself. Moreover, in light of this evidence refuting defendant’s claim *714that he had entered a nonpublic area of the hospital simply to find a place to urinate, his false statements that he worked in the hospital and his decision to flee after being asked to provide identification constitute further evidence of consciousness of guilt (see, People v Moses, 63 NY2d 299, 308).
We have considered defendant’s remaining contention and find it to be without merit. Concur—Murphy, P. J., Wallach, Kupferman and Asch, JJ.